 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEIRON M. ELIAS,                                     No. 2:17-cv-2106 DB P
12                             Plaintiff,
13              v.                                         ORDER
14    J. KINROSS, et al.,
15                             Defendants.
16

17             Plaintiff is a state prisoner proceeding in forma pauperis in this civil rights action pursuant

18   to 42 U.S.C. § 1983. Plaintiff requests a thirty-day extension of time to file his second amended

19   complaint. Good cause appearing, the Court GRANTS plaintiff’s request (ECF No. 15).

20   Plaintiff’s second amended complaint shall be filed within thirty days from the date of this Order.

21   Dated: December 4, 2018

22

23

24
     /DLB7;
25   DB/Inbox/Routine/elia2106.36


26
27

28
                                                           1
